PER CURIAM.
The state has filed this interlocutory appeal pursuant to section 924.07(l)(h), Florida Statutes (1987). We treat the state’s appeal as a petition for writ of certiorari and deny the petition given the state’s failure to show that the trial court departed from the essential requirements of law. See generally Wilson v. State, 520 So.2d 566 (Fla.1988); State v. Pettis, 520 So.2d 250 (Fla.1988); Combs v. State, 436 So.2d 93 (Fla.1983).
Certiorari denied.
HERSEY, C.J., and DELL and STONE, JJ., concur.